Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 06/15/2022, wherein Claims 1, 3, 5, and 18 were amended and claims 2 and 19 were cancelled. The 102 rejections made in the previous office action have been withdrawn, in view of the amended claims.
Allowable Subject Matter
 Claims 1, 3-18 and 20 are allowed.
REASONS FOR ALLOWANCE
Regarding to amended Claim 1 the closest prior art of  Tham (US6418818B1) does not teach, suggest nor discloses or make obvious the combination of a pick tooling device comprising a pick tool having a housing that includes a vacuum chamber wherein the housing has a sealing surface for vacuum sealing a portion of the vacuum chamber; and wherein: in the first position the drive bit engages the sealing surface to vacuum seal the portion of the vacuum chamber, and in the second position the drive bit disengages from the sealing surface in combination with all the other limitations of claim 1. Thus, Claim 1 is allowed and based on their dependency on claim 1, Claims 3-17 are allowed
Regarding to amended Claim 18 the closest prior art of Dixon (US3583451A) does not teach, suggest nor discloses or make obvious the combination of a pick tooling device comprising a pick tool having a pneumatically-operable gripper, wherein the pick tool is separable from the driver to allow the pick tool to be interchanged with another pick tool while the drive bit remains drivingly coupled to the driver; wherein the driver is operatively coupled to the pick tool via a tool changer having a first side coupled to the driver, a second side coupled to the pick tool, in which the first and second sides are removably coupled together via a coupling at a coupling interface between the first and second sides; and wherein the pick tool is separable from the driver via the tool chancer such that the first side of the tool changer remains operably coupled to the driver, and the second side of the tool changer remains operably coupled to the pick tool in combination with all the other limitations of claim 18. Thus, Claim 18 is allowed.
Regarding to claim 20 the closest prior art of Tham (US6418818B1) discloses the closes prior art to the claimed tooling device performing the claimed method. However Tham does not teach, suggest nor discloses or make obvious the method of picking up and driving a fastener with a pick tooling device, comprising: inserting a drive bit of a driver of the pick tooling device through an input port in a housing of a pick tool of the pick tooling device, such that the drive bit engages a sealing surface of the housing and seals a portion of a vacuum chamber of the housing; drawing air through the vacuum chamber via a suction orifice of the housing; picking up a fastener via suction at the suction orifice; moving the drive bit within the housing along a longitudinal axis, such that the drive bit engages the fastener; and driving the drive bit to drive the fastener. Thus, Claim 20 is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723